United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 F I L E D
                                                            February 24, 2006

                            No. 05-10879                  Charles R. Fulbruge III
                        Conference Calendar                       Clerk



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS ROJERO VALLES, also known as Hector Fraga
Valles, also known as Loreto Lavat, also known as Manuel
Longorea, also known as Daniel Reyes Valles, also known
as Jaime Robles Reyes, also known as Arturo Longoria,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:05-CR-8-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jose Luis Rojero

Valles raises arguments that are foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which held that a

prior conviction is a sentencing factor under 8 U.S.C.

§ 1326(b)(2) and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.